Title: Robert Williams to William Eustis, 12 May 1809 (Abstract)
From: Williams, Robert
To: Eustis, William


12 May 1809, Boston. Asks the secretary of war to intercede with JM on behalf of William Stanwood, who has been arrested “for allowing goods to be landed from his Vessell prior to entry at the Custom House.” This was Stanwood’s first voyage as master of a ship, and he was not only inexperienced but also sick “in body and Mind, being just on the recovery from the Yallow feaver.” Clemency from the president would relieve Stanwood “from his unhappy situation.”
